DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 13, for example, recites a limitation in which copies are identified by “the file server.”  However, there are multiple file servers.  For the purposes of examination, current language describing a file server will be interpreted as a first file server.
Claim 8 at line 18 and Claim 16 at line 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
     Zhu et al. describes identifying structure information which describes an arrangement of data (ZHU, e.g., Fig 4;Col 2:48-55) and Buendgen et al. provides a description of an unique identifier for a backup (BUENDGEN, e.g., Figs 3-4; Abstract).  When considering the scope of the claimed uniqueness, the examiner notes conceptual support for uniqueness in the paragraphs identified by the applicant (e.g.,¶209-211,217-229).  These portions of the applicant’s specification describe the arrangement of data as proprietary by describing wherein “the file server's own proprietary arrangement of data … includes data arrangement and sequencing, formatting, headers, hierarchical structure and information, file attributes, block sizing, etc.” The claims, in addition to the unique arrangement of data in a first file server, further detail that the backup format is specific to the file server (see, e.g., Claim 1:Line 6). Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific details wherein first structure indicates an arrangement of data in a backup copy generated by the (first) file server that is unique to the (first) file server and second structure indicates an arrangement of data in a backup copy generated by the second file server that is unique to the second file server, and generating, by the secondary storage computing device and based at least on the first structure information, a third second full backup copy that is in the first backup format and reflects a state of the primary data in the primary storage subsystem at a time when a most recent one of the one or more incremental backup copies was created, and generating, by the secondary storage computing device and based at least on the first structure information, a third full backup copy that is in the first backup format and reflects a state of the primary data in the primary storage subsystem at a time when a most recent one of the one or more incremental backup copies was created as are now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record. 

	
Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137